


Exhibit 10.36

PALL CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

(As amended and restated effective September 26, 2011)

     1. Purpose. The purpose of the Pall Corporation Employee Stock Purchase
Plan (the “Plan”) is to offer certain Employees of Pall Corporation (the
“Company”) and Affiliated Companies an incentive to invest in common shares, par
value $.10 per share (each, a “Share”) of the Company, by permitting eligible
Employees to purchase Shares at below-market prices. The Plan is intended to
qualify as an “employee stock purchase plan” within the meaning of Section 423
of the Internal Revenue Code of 1986, as amended (the “Code”). The stock
purchase plan of the same name maintained by the Company prior to November 1,
1999 (the “Prior Plan”) is hereby amended and superseded by this Plan. In the
event that the Plan is adopted by any non-U.S. Affiliated Company and is subject
to the laws of another country, a separate document may be prepared for such
company reflecting the specific requirements of applicable law, and such
document, and not this document, shall determine all rights of all Employees of
such company.

          The Plan is amended and restated as set forth herein effective for
Offering Periods beginning on and after January 1, 2012.

     2. Definitions. Capitalized terms used in this Plan shall have the
following meanings unless defined elsewhere herein.

          “Affiliated Company” means, at the time of the granting of an option
under the Plan, any corporation of which not less than 80% of the voting shares
are held by the Company or a subsidiary within the meaning of Section 424 of the
Code (except that 80% stock ownership shall be substituted for 50% stock
ownership in such definition), whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a subsidiary.

          “Board of Directors” means the Board of Directors of Pall Corporation.

          “Change in Control” means the occurrence of any of the following:

          (a) any “Person”, within the meaning of Section 13(d) or 14(d) under
the Securities Exchange Act of 1934 (the “Exchange Act”), including any group
(within the meaning of Section 13(d)(3) under the Exchange Act), becomes the
“Beneficial Owner”, as such term is defined in Rule 13d-3 promulgated under the
Exchange Act, of 30% or more of the combined voting power of the Company’s
outstanding shares, other than beneficial ownership by (i) the Company or any
subsidiary of the Company, (ii) any employee benefit plan of the Company or any
subsidiary of the Company or (iii) any entity of the Company for or pursuant to
the terms of any such plan. Notwithstanding the foregoing, a Change in Control
shall not occur as the result of an acquisition of outstanding shares of the
Company by the Company which, by reducing the number of shares outstanding,
increases the proportionate number of shares beneficially owned by a Person to
30% or more of the shares of the Company then outstanding; provided, however,
that if a Person becomes the Beneficial Owner of 30% or more of the shares of
the Company then outstanding by reason of share purchases by the Company and
shall, after such share purchases by the Company, become the Beneficial Owner of
any additional shares of the Company, then a Change in Control shall be deemed
to have occurred;

--------------------------------------------------------------------------------




          (b) the Company shall consummate a merger or consolidation with or
consolidate with another entity, or engage in a reorganization with or a
statutory share exchange or an exchange offer for the Company’s outstanding
voting stock of any class with another entity or acquire another entity by means
of a statutory share exchange or an exchange offer, or engage in a similar
transaction; provided that no Change in Control shall have occurred by reason of
this paragraph unless either:

          i. the stockholders of the Company immediately prior to the
consummation of the transaction would not, immediately after such consummation,
as a result of their beneficial ownership of voting stock of the Company
immediately prior to such consummation (I) be the Beneficial Owners, directly or
indirectly, of securities of the resulting or acquiring entity entitled to elect
a majority of the members of the Board of Directors or other governing body of
the resulting or acquiring entity and (II) be Beneficial Owners of the resulting
or acquiring entity in substantially the same proportion as their beneficial
ownership of the voting stock of the Company immediately prior to such
transaction; or

          ii. those persons who were directors of the Company immediately prior
to the consummation of the proposed transaction would not, immediately after
such consummation, constitute a majority of the directors of the resulting
entity.

          (c) the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
Person (as defined in paragraph (a) above) other than any Affiliated Company; or

          (d) the number of duly elected and qualified directors of the Company
who were not either elected by the Company’s Board of Directors or nominated by
the Board of Directors or its Nominating/Governance Committee for election by
the shareholders shall constitute a majority of the total number of directors of
the Company as fixed by its by-laws;

     provided, however, that in each instance no Change in Control shall be
deemed to have occurred, and no rights or obligations arising hereunder upon a
Change in Control shall exist, to the extent that the Board of Directors so
determines by resolution adopted and not rescinded prior to the Change in
Control.

          “Committee” means the group of individuals appointed by the Board of
Directors of the Company to administer the Plan.

-2-

--------------------------------------------------------------------------------




          “Compensation” means, for any pay period, the gross base salary
payable for such period. Compensation shall not include overtime, incentive
compensation, incentive payments or bonuses, shift differentials, expense
reimbursements, long-term disability and workers’ compensation payments,
lump-sum payments due to death, termination of employment or layoff, non-taxable
fringe benefits, payments or discounts under any stock purchase or option plan,
or any other extraordinary compensation or other payments to an Employee.

          “Employee” means a common law employee of an Employer whose customary
employment is at least twenty (20) hours per week. Any person who is not
initially recognized by an Employer as a common law employee, but who is
subsequently determined to be an Employee by the proper authority, shall be an
Employee for purposes of participation in the Plan after such determination.

          “Employer” means the Company and any Affiliated Company that adopts
the Plan with the prior written approval of the Committee.

          “Exercise Date ” means the last Trading Day of each Offering Period.

          “Fair Market Value” means the value of a Share on a given date,
determined based on the mean of the highest and lowest sale prices for a Share
on such date, as reported on the New York Stock Exchange or, if the Shares are
not traded on the New York Stock Exchange on such date, the exchange on which
the Shares are listed (“Exchange”), or if the Exchange is not open for trading
on such date, on the nearest preceding date on which the Exchange is open for
trading.

          “Participant” means any individual who is eligible to participate in
the Plan as provided in Section 4 and enrolls in the Plan in the manner set
forth in Section 5.

          “Offering Period” means each six consecutive calendar month period
during which an option to purchase Shares is granted and may be exercised.

          “Purchase Price” means an amount equal to 85% of the Fair Market Value
of a Share on the Exercise Date, but in no event less than the par value of a
Share.

          “Stock Account” means the account established pursuant to Section 8
for a Participant with such investment service provider as the Committee shall
select in its discretion.

          “Trading Day” means any day on which the Exchange is open for trading.

     3. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods, with the first Offering Period commencing on November 1, 1999 and
ending on April 30, 2000, and each subsequent Offering Period thereafter,
continuing until the Plan is terminated in accordance with Sections 17 or 21
hereof.

     4. Eligibility.

          (a) Eligible Employees. Each Employee of an Employer shall be eligible
to participate in the Plan on the earlier of the November 1st or May 1st
coincident with or next following his or her completion of six (6) consecutive
months of employment with an Employer. Notwithstanding the preceding sentence,
no Employee of any Employer shall be eligible to participate in the Plan if that
Employee (i) is a “highly compensated employee”, as defined in Section 414(q) of
the Code, who is either (x) eligible to participate in the Management Stock
Purchase Plan, or (y) a “named executive officer” of the Corporation (within the
meaning of Item 402 of Regulation S-K promulgated by the Securities and Exchange
Commission), as identified by the Compensation Committee of the Board of
Directors, or (ii) has received a hardship distribution from the Pall
Corporation 401(k) Plan within the preceding six (6) months.

-3-

--------------------------------------------------------------------------------




          (b) Leave of Absence. Each Participant who is on medical leave, family
leave, military leave or any other leave of absence approved by an Employer
shall be permitted to participate in the Plan as provided in this paragraph (b).

          A Participant who is on an unpaid leave of absence shall have payroll
deductions suspended at the commencement of such unpaid leave, but shall
participate in the exercise of options under Section 7 to the extent of amounts
credited to his or her account as of the next following Exercise Date. Upon such
Participant’s return from unpaid leave of absence during the same Offering
Period in which such leave began, his or her payroll deductions shall
automatically recommence at the same rate as in effect prior to such leave. A
Participant who is on a paid leave of absence may elect, by notifying the
Committee in the manner prescribed by the Committee, to suspend his or her
payroll deductions at any time during such paid leave, but shall participate in
the exercise of options under Section 7 to the extent of the amount credited to
his or her account as of the next following Exercise Date. Upon such
Participant’s return from paid leave of absence, he or she may elect to
recommence payroll deductions as provided in Section 5.

          (c) Termination of Eligibility. If a Participant ceases to be eligible
to participate in the Plan for any reason on or before an Exercise Date, the
Participant’s payroll deductions shall cease as of the effective date of such
termination of eligibility, as determined by the Committee. All payroll
deductions credited to the Participant’s account as of the effective date of his
or her termination of eligibility, shall be distributed to the Participant as
soon as practicable thereafter.

     5. Enrollment and Payroll Deductions.

          (a) Enrollment. Any Employee who satisfies the eligibility
requirements of Section 4(a) shall participate by enrolling in the Plan and
authorizing payroll deductions in the manner prescribed by the Committee, but
not later than the day preceding the commencement of any Offering Period. An
eligible Employee who has elected to enroll in the Plan for an Offering Period
and whose payroll deductions have not ceased during the Offering Period as
provided in Section 5(d) shall automatically continue to participate in the Plan
in each successive Offering Period with the same terms applicable.

-4-

--------------------------------------------------------------------------------




          (b) Amount. At the time a Participant enrolls in the Plan, the
Participant shall elect to have payroll deductions made on each pay day during
each Offering Period equal to an amount not to exceed the Compensation which the
Participant received on each such pay day (net of any withholdings or deductions
for taxes or other reasons); provided, however, that in the case of the Offering
Period beginning on November 1, 1999, no Participant shall be permitted to make
payroll deductions during the first two months thereof that, in the aggregate,
exceed Four Thousand, Two Hundred Dollars ($4,200). All payroll deductions shall
be withheld in whole units of currency only. All payroll deductions shall be
credited to a bookkeeping account maintained by the Company for each Participant
under the Plan. No interest will be paid on any amounts credited to any account.
A Participant may not make any additional payments into such account.

          (c) Payroll Deductions. Payroll deductions shall commence with the
first practicable payroll period of the Offering Period following the
Participant’s enrollment in the Plan and shall end in the last practicable
payroll period of the Offering Period during which the Participant is enrolled
in the Plan, or, if earlier (i) after the Participant notifies the Committee of
his or her suspension of payroll deductions pursuant to Section 5(d), (ii) when
the Participant ceases to participate in the Plan for any of the reasons stated
in Sections 4(b), 4(c) or Section 11, or (iii) the first practicable payroll
period after the Participant receives a hardship distribution from the Pall
Corporation 401(k) Plan.

          (d) Adjustments to Payroll Deductions. A Participant may decrease the
amount of payroll deductions or suspend all future payroll deductions during an
Offering Period by notifying the Committee in the manner prescribed by the
Committee. In the event a Participant suspends all payroll deductions, the
Participant shall not be entitled to begin payroll deductions until the
commencement of a subsequent Offering Period, except as provided below in the
case of certain leaves of absence. The Committee may, in its discretion, limit
the number of payroll deduction rate changes and prescribe the effective dates
thereof during any Offering Period.

          In the event that a Participant reduces or suspends payroll deductions
during a paid leave of absence, such Participant, upon his or her return from
such leave during the same Offering Period in which such leave began, may elect
to recommence or increase payroll deductions (but not to an amount greater than
the payroll deduction election in effect immediately prior to the commencement
of the leave of absence) by notifying the Committee in the manner prescribed by
the Committee.

          Notwithstanding other provisions of the Plan, to the extent necessary
to comply with Section 6(b) and Section 14 the Company may decrease a
Participant’s payroll deductions and/or suspend same at any time during an
Offering Period, and shall, as soon as practicable after the end of an Offering
Period, refund excess payroll deductions credited to the Participant’s account
that, by virtue of Section 6(b) and/or Section 14, cannot be used to purchase
Shares.

     6. Options.

          (a) Grant of Option. On the first Trading Day of each Offering Period,
each Participant shall be granted an option to purchase, exercisable on each
Exercise Date, that number of Shares determined by dividing the aggregate amount
credited to the Participant’s account as of such Exercise Date, by the Purchase
Price; provided however, that such grant and purchase shall be subject to the
limitations set forth in Sections 6(b) and 14.

-5-

--------------------------------------------------------------------------------




          (b) Limitation on Option Grant. Notwithstanding any other provisions
of the Plan, no Participant shall be granted an option under the Plan if
immediately after the grant, (i) such Participant (or any other person whose
stock would be attributed to such Participant pursuant to Section 424(d) of the
Code) would own capital stock of the Company and/or hold outstanding options to
purchase any class of capital stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of the capital stock of the
Company or any Affiliated Company thereof, or (ii) such Participant’s rights to
purchase capital stock under all Section 423 employee stock purchase plans of
the Company and Affiliated Companies would accrue at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) of Fair Market Value of such capital
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time. In the event that a Participant’s
account is maintained in a unit of currency other than U.S. dollars, for
purposes of determining whether the limitation in the preceding sentence is
exceeded, the unit of currency in which such Participant’s account is maintained
shall be notionally exchanged for U.S. dollars in accordance with such
procedures as are established by the Committee in accordance with Section 20.

     7. Exercise of Option. As soon as administratively practicable after each
Exercise Date, each Participant’s option to purchase Shares under the Plan shall
be exercised automatically, and the maximum number of whole or fractional Shares
subject to such option shall be purchased for the Participant at the Purchase
Price, with the aggregate amount credited to the Participant’s account, unless
the Participant has terminated participation as provided in Section 4(c) or
employment as provided in Section 11. In the event that a Participant’s account
is maintained in a unit of currency other than U.S. dollars, prior to the
exercise of any option, such currency will be exchanged for U.S. dollars in
accordance with such procedures as are established by the Committee in
accordance with Section 20.

     8. Participant Stock Accounts.

          (a) Establishment of Stock Account. A Stock Account shall be
maintained for each Participant. Shares purchased for the Stock Account of each
Participant shall be credited thereto as of the close of business on the
Exercise Date. All brokerage commissions attributable to the exercise of options
under the Plan (but not the sale of Shares) shall be paid by the Company or an
Affiliated Company.

          (b) Statement. As soon as practicable following each Offering Period,
a statement of Stock Account shall be sent to each Participant, setting forth
the amount of payroll deductions accumulated during the Offering Period, the
Purchase Price, the number of Shares purchased and the amount of any cash
remaining credited to the Participant’s Stock Account.

-6-

--------------------------------------------------------------------------------




          (c) Participant Shares. Shares purchased for each Participant shall be
held in the Participant’s Stock Account. A Participant may request that a
certificate be issued in the Participant’s name or the name of the Participant
and his or her spouse for all or a portion of the whole Shares credited to the
Participant’s Stock Account. A Participant may sell such Shares at any time
thereafter, subject to compliance with any applicable federal or state
securities laws. Each Participant agrees, by enrolling in the Plan, to notify
the Committee of any sale or other disposition of Shares held by the Participant
under the Plan which occurs within eighteen (18) months from the Exercise Date,
indicating the number of such Shares disposed of. The Committee shall be
entitled to presume that a Participant has disposed of any Shares for which the
Participant has requested a certificate. All certificates for Shares delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Company may deem advisable under all applicable laws, rules,
and regulations, and the Company may cause a legend or legends to be put on any
such certificates to make appropriate references to such restrictions. In the
event that a Participant requests a withdrawal of all amounts credited to his
Stock Account, any fractional Shares then held in the Participant’s Stock
Account will be converted to an equivalent unit of currency and such amount
shall be distributed to the Participant in cash along with the requested Shares.

          Notwithstanding anything contained in the Plan to the contrary,
effective for Shares purchased under the Plan with respect to Offering Periods
beginning on and after January 1, 2012, such Shares must remain in the
Participant’s Stock Account and cannot be withdrawn, transferred or otherwise
disposed prior to the one-year anniversary date of the Exercise Date on which
such Shares were purchased. Except as may be provided by the Committee, this
restriction applies to all Participants, all former Participants who have
terminated employment with the Employer, and anyone else who might have an
interest in the Shares, including without limitation a Participant’s
beneficiary, spouse, former spouse and/or legal representative.

          (d) Voting Rights; Dividends. A Participant shall have all ownership
rights with respect to the Shares credited to the Participant’s Stock Account,
including the right to direct the vote of such Shares. Any dividends or
distributions which may be declared thereon by the Board of Directors will be
reinvested in additional Shares for the Participant, unless otherwise provided
under the terms of the participant’s Stock Account. Such additional shares shall
be purchased on the open market as soon as practicable after the dividend
payment is received.

     9. Taxes. The Company or Affiliated Company may, but shall not be obligated
to, withhold from the Participant’s compensation the amount necessary for the
Company or Affiliated Company to meet applicable withholding obligations,
including any withholding required to make available to the Affiliated Company
any tax deductions or benefits attributable to any sale or early disposition of
Shares by the Participant.

     10. Hardship Distributions. In the event that during an Offering Period a
Participant experiences a “hardship” as defined in the Pall Corporation 401(k)
Plan, the Participant may file a written request with the Committee for a refund
of all amounts then credited to his account. If the Committee determines in its
discretion that the Participant meets the requirements of a “hardship,” it shall
cause the Participant’s account to be paid to the Participant as soon as
practicable after such determination, without regard to whether a distribution
is made on account of such hardship from the Pall Corporation 401(k) Plan.

-7-

--------------------------------------------------------------------------------




     11. Termination of Plan Participation.

          (a) Termination of Participation. A Participant may terminate
participation in the Plan by notifying the Committee thereof in the manner
prescribed by the Committee. Following the effective date of such notice, the
Participant’s payroll deductions shall cease with the next practicable payroll
period. The Participant shall participate in the exercise of options under
Section 7 to the extent of amounts credited to his or her account as of the
cessation of his or her payroll deductions.

          (b) Renewal of Participation. If a Participant terminates
participation in the Plan, the Participant must re-enroll in the Plan as
provided in Section 5(a) to renew participation.

          (c) Termination of Employment. As soon as practicable following a
Participant’s termination of employment for any reason, including retirement, a
Participant or the Participant’s beneficiary shall receive cash equal to the
amount credited to the Participant’s account during the Offering Period in which
occurs the Participant’s termination and all options granted under Section 6(a)
in connection with such Offering Period shall be canceled.

     12. Transfer. A Participant may not assign, transfer, pledge or otherwise
dispose of (other than by will, the laws of descent and distribution) any
payroll deductions credited to the account of the Participant or any right to
exercise an option or receive Shares under the Plan. Any such assignment,
transfer, pledge or other disposition shall be without effect. Each option is
exercisable during the lifetime of the Participant only by such Participant.

     13. Participant Beneficiaries.

          (a) Designation. A Participant may file with the Committee, a written
designation of a beneficiary who is entitled to receive any accumulated payroll
deductions, if any, held for the Participant under the Plan, in the event of the
Participant’s death; provided, however, that the disposition of a Participant’s
Stock Account upon his or her death shall be provided under the terms of such
Stock Account.

          (b) Failure of Designation. If a Participant dies without a valid
beneficiary designation on file with the Committee, or if no designated
beneficiary survives the Participant, the following automatic beneficiaries
surviving the Participant shall be entitled to receive any accumulated payroll
deductions, if any, held for the Participant under the Plan: (i) Participant’s
surviving spouse, or (ii) if the Participant is not married, the Participant’s
estate.

-8-

--------------------------------------------------------------------------------




     14. Shares. The maximum number of Shares that may be acquired by any
Participant in any Offering Period is 1,500. The maximum number of Shares that
may be purchased by all Participants under the Plan is 6,600,000, subject to
adjustment upon changes in the capitalization of the Company as set forth in
Section 16. Shares credited to Participants’ Stock Accounts may, at the
Committee’s discretion, be purchased in the open market (on an exchange or in
negotiated transactions), or may be previously acquired treasury Shares,
authorized and unissued Shares, or any combination of Shares purchased in the
open market, previously acquired treasury Shares or authorized and unissued
Shares. If, on a given Exercise Date, the number of Shares with respect to which
options are to be exercised exceeds the number of Shares then available under
the Plan, the Committee shall make a pro rata allocation of the Shares remaining
available for purchase in as uniform a manner as shall be practicable and as it
shall determine to be equitable.

     15. Administration. The Plan shall be administered by the Committee, which
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan. The Committee may change the frequency of
payroll deductions, limit the frequency or number of changes in the amount of
payroll deductions to be made during an Offering Period, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Shares for each Participant properly correspond with the
Participant’s payroll deductions, and establish such other limitations or
procedures as the Committee determines in its sole discretion are advisable and
consistent with the Plan.

          The Plan is intended to qualify as an “employee stock purchase plan”
within the meaning of Section 423 of the Code. Each Participant shall have the
same rights and privileges as afforded by Section 423 of the Code. Accordingly,
the provisions of the Plan shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code. Every finding, decision and determination made by the Committee shall,
to the fullest extent permitted by law, be final and binding upon all parties.

     16. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Change in Control.

          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each option under
the Plan which has not yet been exercised and the number of Shares which have
been authorized for issuance under the Plan but not yet placed under option, the
maximum number of Shares each Participant may purchase per Offering Period
(pursuant to Section 6 and Section 14) as well as the Purchase Price, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or any other increase or decrease
in the number of Shares effected without receipt of consideration by the
Company. Such adjustment shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive.

-9-

--------------------------------------------------------------------------------




          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, any Offering Period then in progress
shall be shortened by setting a new Exercise Date (the “New Exercise Date”), and
any Offering Period then in progress shall end on the New Exercise Date. The New
Exercise Date shall be established by the Committee, and shall be before the
date of the Company’s proposed dissolution or liquidation. The Committee shall
notify each Participant in writing, at least ten (10) business days prior to the
New Exercise Date, that the Exercise Date for the Participant’s option has been
changed to the New Exercise Date and that the Participant’s option shall be
exercised automatically on the New Exercise Date in accordance with Section 7.

          (c) Change in Control. In the event of a Change in Control of the
Company, any Offering Period then in progress shall be shortened by setting a
new Exercise Date (the “Change in Control Exercise Date”) and any Offering
Period then in progress shall end on the Change in Control Exercise Date. The
Change in Control Exercise Date shall be established by the Committee and shall
be before the date of the Company’s proposed sale or merger. The Committee shall
notify each Participant in writing, at least ten (10) business days prior to the
Change in Control Exercise Date, that the Exercise Date for the Participant’s
option has been changed to the Change in Control Exercise Date and that the
Participant’s option shall be exercised automatically on the Change in Control
Exercise Date in accordance with Section 7.

     17. Amendment or Termination. The Board of Directors may at any time and
for any reason terminate or amend the Plan, and/or delegate authority for any
amendments to the Committee. Except as provided in Section 16, no such
termination or amendment shall affect options previously granted or adversely
affect the rights of any Participant with respect thereto. Without shareholder
consent and without regard to whether any Participant rights may have been
considered to have been “adversely affected,” the Plan may be amended to change
the Offering Periods, increase the Purchase Price or change the maximum amount
of payroll deductions permitted. To the extent necessary to comply with Section
423 of the Code (or any successor rule or provision or any other applicable law,
regulation or stock exchange rule), the Company shall obtain shareholder
approval of any amendment to the Plan in such a manner and to such a degree as
required.

     18. Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Committee at the location, or
by the person, designated by the Committee for the receipt thereof.

     19. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of Shares pursuant thereto shall comply with all applicable provisions
of law, domestic or foreign, including, without limitation, the Securities Act
of 1933, as amended, the Securities Exchange Act of 1934, as amended, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed.

-10-

--------------------------------------------------------------------------------




          As a condition to the exercise of an option, the Company may require a
Participant to represent and warrant at the time of any such exercise that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required by any of the aforementioned applicable
provisions of law.

     20. Committee Rules for Foreign Jurisdictions. The Committee may adopt
rules or procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures. Without
limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions or other contributions by Participants, payment of interest,
conversion of local currency, data privacy security, payroll tax, withholding
procedures and handling of stock certificates which vary with local
requirements; however, if such varying provisions are not in accordance with the
provisions of Section 423(b) of the Code, including but not limited to the
requirement of Section 423(b)(5) of the Code that all options granted under the
Plan shall have the same rights and privileges unless otherwise provided under
the Code and the regulations promulgated thereunder, then the individuals
affected by such varying provisions shall be deemed to be participating under a
sub-plan and not in the Plan. The Committee may also adopt sub-plans applicable
to particular subsidiaries or locations of the Company, which sub-plans may be
designed to be outside the scope of Code section 423 and shall be deemed to be
outside the scope of Code section 423 unless the terms of the sub-plan provide
to the contrary. The rules of such sub-plans may take precedence over other
provisions of this Plan, with the exception of Section 14, but unless otherwise
superseded by the terms of such sub-plan, the provisions of this Plan shall
govern the operation of such sub-plan.

     21. Term. The Plan shall be effective upon its adoption by the Board of
Directors subject to the approval by the shareholders of the Company which
approval must occur within the 12-month period after the Plan is adopted by the
Board of Directors. It shall continue in effect indefinitely thereafter until
the maximum number of Shares available for sale under the Plan (as provided in
Section 14 hereof) has been purchased, unless terminated pursuant to Section 17
hereof. In the event that the shareholders of the Company do not approve the
Plan, all payroll deductions that have accumulated in Participants’ accounts
shall be refunded to Participants as soon as possible following the
shareholder’s action.

     22. Use of Funds. Payroll deductions credited to a Participant’s account
shall remain the general assets of the Company or an Affiliated Company and
shall not be held in trust or required to be segregated in any manner.

     23. No Right to Continued Employment. Nothing in the Plan or in any option
shall confer on any Participant any right to continue in the employ of the
Company or any Affiliated Company.

-11-

--------------------------------------------------------------------------------




          The Plan was approved by the Board of Directors on June 29, 1999 and
by shareholders at the Annual Meeting on November 17, 1999, was amended by the
Board of Directors, acting by its Executive Committee, effective October 16,
2000; and further amended by the Board of Directors effective October 17, 2003
and approved by shareholders at the Annual Meeting on November 19, 2003; and
further amended by the Board of Directors on July 19, 2005 and approved by
shareholders at the Annual Meeting on November 16, 2005; and further amended by
the Board of Directors on March 27, 2008 and approved by the shareholders at the
Annual Meeting on May, 28, 2008; and further amended by the Board of Directors
on July 16, 2009 and approved by the shareholders at the Annual Meeting on
November 19, 2009; and further amended by the Board of Directors on July 15,
2010 and approved by the shareholders at the Annual Meeting on December 15,
2010; and further amended by the Board of Directors on September 26, 2011.

-12-

--------------------------------------------------------------------------------